UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-2183


FABIO K. PERIERA,

                    Plaintiff - Appellant,

             v.

CREATIVE    ARTISTS   AGENCY;   INTERNATIONAL  CREATIVE
MANAGEMENT; UNITED TALENT AGENCY; RICHARD LOVETT, President,
CAA; ASHLEY HASZ; CHRIS LAWSON,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:16-cv-01220-LMB-JFA)


Submitted: March 20, 2017                                         Decided: May 4, 2017


Before GREGORY, Chief Judge, and NIEMEYER and FLOYD, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Fabio K. Periera, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Fabio Krishna Periera seeks to appeal the district court’s sua sponte order

dismissing his civil action without prejudice for his failure to allege facts in the complaint

to make a prima facie showing of personal jurisdiction over the defendants. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). We conclude that

the order Periera seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. See Goode v. Central Va. Legal Aid, 807 F.3d 619 (4th Cir. 2015).

       Accordingly, we deny leave to proceed in forma pauperis, deny the pending

motions, dismiss the appeal for lack of jurisdiction, and remand the case to the district court

with instructions to allow Periera an opportunity to amend or supplement his complaint. *

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                            DISMISSED AND REMANDED




       *
         We note that a defendant may waive the defense of a lack of jurisdiction over the
person, see Fed. R. Civ. P. 12(h)(1); Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 584
(1999), and we express no view on the propriety of the district court’s sua sponte dismissal
of the action on this basis.

                                              2